Name: 84/250/EEC: Commission Decision of 27 April 1984 fixing maximum amounts for contracts awarded under the tendering procedure opened by Regulation (EEC) No 766/84 on the supply of various lots of butteroil as food aid
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-05-16

 Avis juridique important|31984D025084/250/CEE: DÃ ©cision de la Commission du 27 avril 1984 relative Ã la fixation des montants maximaux pour l' attribution de l' adjudication ouverte par le rÃ ¨glement (CEE) no 766/84 relatif Ã la fourniture de divers lots de butter oil au titre de l' aite alimentaire Journal officiel n ° L 130 du 16/05/1984 p. 0032 - 0032+++++( 1 ) JO NO L 148 DU 28 . 6 . 1968 , P . 13 . ( 2 ) JO NO L 90 DU 1 . 4 . 1984 , P . 10 . ( 3 ) JO NO L 84 DU 27 . 3 . 1984 , P . 8 . ( 4 ) JO NO L 142 DU 1 . 6 . 1983 , P . 1 . ( 5 ) JO NO L 187 DU 12 . 7 . 1983 , P . 29 . DECISION DE LA COMMISSION DU 27 AVRIL 1984 RELATIVE A LA FIXATION DES MONTANTS MAXIMAUX POUR L'ATTRIBUTION DE L'ADJUDICATION OUVERTE PAR LE REGLEMENT ( CEE ) NO 766/84 RELATIF A LA FOURNITURE DE DIVERS LOTS DE BUTTER OIL AU TITRE DE L'AIDE ALIMENTAIRE ( 84/250/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) NO 804/68 DU CONSEIL , DU 27 JUIN 1968 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 1 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) NO 856/84 ( 2 ) , ET NOTAMMENT SON ARTICLE 6 PARAGRAPHE 7 , CONSIDERANT QUE , CONFORMEMENT AU REGLEMENT ( CEE ) NO 766/84 DE LA COMMISSION , DU 21 MARS 1984 , RELATIF A LA FOURNITURE DE DIVERS LOTS DE BUTTER OIL AU TITRE DE L'AIDE ALIMENTAIRE ( 1 ) , LA FOURNITURE DE 2 000 TONNES DE BUTTER OIL DESTINEES A CERTAINS PAYS TIERS ET ORGANISMES BENEFICIAIRES , A ETE MISE EN ADJUDICATION ; CONSIDERANT QUE L'ARTICLE 13 PARAGRAPHE 1 DU REGLEMENT ( CEE ) NO 1354/83 DE LA COMMISSION , DU 17 MAI 1983 , PORTANT MODALITES GENERALES DE MOBILISATION ET DE FOURNITURE DE LAIT ECREME EN POUDRE , DE BEURRE ET DE BUTTER OIL AU TITRE DE L'AIDE ALIMENTAIRE ( 4 ) , MODIFIE PAR LE REGLEMENT ( CEE ) NO 1886/83 ( 5 ) , PREVOIT QUE , COMPTE TENU DES OFFRES RECUES , IL EST FIXE POUR CHAQUE LOT OU PARTIE DE LOT DANS LE CAS VISE A L'ARTICLE 11 PARAGRAPHE 3 TROISIEME ALINEA , UN MONTANT MAXIMAL , OU DECIDE DE NE PAS DONNER SUITE A L'ADJUDICATION ; CONSIDERANT QUE , EN RAISON DES OFFRES RECUES , IL CONVIENT DE FIXER LES MONTANTS MAXIMAUX AUX NIVEAUX CI-APRES ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE DE GESTION DU LAIT ET DES PRODUITS LAITIERS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LES MONTANTS MAXIMAUX A RETENIR POUR L'ATTRIBUTION DE L'ADJUDICATION OUVERTE PAR LE REGLEMENT ( CEE ) NO 766/84 SONT FIXES COMME SUIT : - LOT G : 154 696 ECUS ( F ) , - LOT H : 155 940 ECUS ( F ) , - LOT K : 87 932 ECUS ( UK ) , - LOT N : 45 195 ECUS ( IRL ) . ARTICLE 2 LES ETATS MEMBRES SONT DESTINATAIRES DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 27 AVRIL 1984 . PAR LA COMMISSION POUL DALSAGER MEMBRE DE LA COMMISSION